SO ORDERED.

SIGNED this 26th day of November, 2019.




__________________________________________________________________________



                   IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF KANSAS

IN RE                                              )
                                                   )
CAH ACQUISITION COMPANY # 5, LLC                   )      Case No. 19-10359-11
d/b/a HILLSBORO COMMUNITY HOSPITAL,                )
                                                   )      Chapter 11
                     Debtor.                       )


  ORDER GRANTING TRUSTEE’S MOTION TO APPROVE (A) SALE OF ASSETS
FREE AND CLEAR OF ALL LIENS, INTERESTS, CLAIMS AND ENCUMBRANCES,
  PURSUANT TO 11 U.S.C. § 363, (B) THE ASSUMPTION AND ASSIGNMENT, OR
REJECTION, OF CERTAIN EXECUTORY CONTRACTS AND UNEXPIRED LEASES,
    AND RELATED PROCEDURES, PURSUANT TO 11 U.S.C. § 365, (C) THE
 ABANDONMENT OF CERTAIN ASSETS PURSUANT TO 11 U.S.C. § 554, AND (D)
   APPROVAL OF RELATED RELIEF PURSUANT TO 11 U.S.C. §§ 102 AND 105

        NOW on this 14th day of November, 2019, comes on the Motion (the "Sale Motion”)

(Doc. 208) of the Chapter 11 Trustee, Brent King (the "Trustee"), of the bankruptcy estate (the

"Bankruptcy Estate") of the Debtor, CAH Acquisition Company # 5, LLC d/b/a Hillsboro

Community Hospital (hereinafter, the "Debtor" or "Hillsboro Hospital") for an order (the "Sale

Order"), pursuant to 11 U.S.C. §§ 102, 105, 363, 365, and 554, and Fed. R. Bankr. P. 2002,

6002, 6004, 6006, 9006 and 9007 to approve (a) the sale of assets free and clear of all liens,




               Case 19-10359      Doc# 262      Filed 11/26/19    Page 1 of 40
interests, claims and encumbrances; (b) the potential assumption and assignment, or rejection, of

certain executory contracts and unexpired leases, and related procedures; (c) the potential

abandonment of certain assets, and (d) approval of related relief. The Trustee appears in person

and by and through his counsel, Patricia Hamilton of the firm of Stevens & Brand, LLP. Other

appearances are as reflected on the record. After being well and truly advised, the Court grants

the Sale Motion and makes the following findings and orders.

                                       BACKGROUND

       1.     On March 13, 2019 (the "Commencement Date"), Cohesive Healthcare

Management + Consulting, LLC ("Cohesive"), in its capacity as court-appointed receiver, filed a

voluntary petition for the Debtor under chapter 11 of Title 11 of the United States Code (the

"Bankruptcy Code") in the United States Bankruptcy Court for the District of Kansas (the

"Bankruptcy Court").

       2.     On March 26, 2019, the Bankruptcy Court appointed the Trustee as the Chapter

11 trustee for the Debtor pursuant to § 1104(a) of the Bankruptcy Code.

       3.     On July 9, 2019, the United States Trustee filed its Notice of Appointment of an

Official Committee of Unsecured Creditors (the “Committee”) in this case. (Doc. 151.)

       4.     This is a core proceeding pursuant to 28 U.S.C. § 157(2)(A), (M), (N), and (O).

       5.     This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334.

       6.     Venue is proper in this Court pursuant to 28 U.S.C. § 1408.

       7.     Prior to the Commencement Date, the Debtor owned and operated the Hillsboro

Community Hospital, a critical access hospital located in Hillsboro, Kansas.

       8.     Hillsboro Hospital provides high-quality medical care to the community of

Hillsboro, Kansas.     Hillsboro Hospital is 15-bed hospital providing high-quality care

distinguished by patient satisfaction and results. Hillsboro Hospital offers a broad range of


                                                2
               Case 19-10359       Doc# 262      Filed 11/26/19    Page 2 of 40
services, including but not limited to the following: emergency, surgery, radiology, laboratory,

inpatient care, rehabilitation and swing bed. Hillsboro Hospital also offers EEGs and EKGs,

treadmill, nerve conduction and sleep apnea studies.

         9.    On January 18, 2019, the District Court of Marion County, Kansas appointed

Cohesive as the receiver for the Debtor, due in large part to the mismanagement of the Hospital

by the then-current management company – Empower H.M.S., LLC ("Empower") and/or

iHealthcare.    This mismanagement led to critical breakdowns affecting the Hospital’s

performance and its treatment of patients and employees, including but not limited to inadequate

supplies, loss of staff due to nonpayment, loss of health insurance for employees, failure of

Empower to pay federal and state withholding taxes on behalf of the employees, and cancellation

of workers’ compensation insurance.       The details of Empower’s negligent (and potentially

criminal) activities are set forth more fully in the Amended Emergency Consent Motion of Bank

of Hays for Appointment of a Trustee under 11 U.S.C. § 1104 (Doc. 14).

         10.   Empower and iHealthcare are owned in part and/or controlled in part by Jorge

Perez.    The Bankruptcy Estate has claims against Empower and iHealthcare, along with a

number of other Perez-related entities and individuals with an ownership interest in a Perez-

related entity (collectively, the "Perez Ownership Group") and the Trustee continues to

investigate those claims and causes of action.

         11.   Following his appointment, the Trustee elected to continue to utilize Cohesive as

the manager of Hillsboro Hospital and on June 25, 2019, the Court approved the Trustee’s

contract with Cohesive. (Doc. 138.)




                                                 3
                Case 19-10359       Doc# 262      Filed 11/26/19   Page 3 of 40
        12.     The Trustee’s objectives in this case have been to stabilize the operations of

Hillsboro Hospital and to sell the assets as a going concern to preserve the value of facility as a

critical access hospital.

        13.     The Trustee faced many challenges in proposing a plan of reorganization because,

among other reasons:

               A.     The Debtor’s prior management, under the direction and control of one or
        more members of the Perez Ownership Group, committed misfeasance and malfeasance
        in regard to the operation and management of the Hillsboro Hospital prior to the
        Commencement Date;

                B.     The Debtor’s electronic stored records ("ESI") as maintained by one or
        members of the Perez Ownership Group were stolen shortly after Cohesive’s
        appointment as Receiver in the Marion County District Court case and it took the Trustee
        significant time and effort to recover access to a portion of the Debtor’s ESI;

                C.     Hillsboro Hospital was put on "divert" status by the Kansas Department of
        Health and Environment (the "KDHE") prior to the Commencement Date (meaning that
        Hillsboro Hospital was required to divert its emergency room patients to another facility),
        jeopardizing its status as a critical access hospital as a result of numerous deficiencies
        caused by the mismanagement of the Perez Ownership Group which resulted in
        significant harm to its relationship with patients, staff, and the community; and

               D.     After successfully addressing the numerous deficiencies cited by the
        KDHE in its inspection in January 2019, Hillsboro Hospital underwent another three-day,
        unannounced inspection in June 2019, and was found to be compliant with all regulatory
        and operational requirements.

        14.     Since his appointment, the Trustee has performed his duties under the Bankruptcy

Code attentively and in good faith. Despite the significant issues that existed at the time of his

appointment, the Trustee has made tremendous strides in achieving his goals of stabilizing the

operations of the Debtor and marketing the assets of the Bankruptcy Estate. Among other things

to date, the Trustee:

               A.      Obtained the Court’s approval for $1.2 million in new Trustee
        financing with the Bank of Hays (the "Trustee Loan");

              B.     Obtained the Court’s approval of an agreement with the Bank of
        Hays for the use of cash collateral and for adequate protection (the "Cash


                                                 4
                 Case 19-10359      Doc# 262      Filed 11/26/19     Page 4 of 40
       Collateral Order") which holds a first and prior lien on all the Debtor’s assets as
       more fully set out in the Trustee Loan Order and the Cash Collateral Order (Doc.
       135 and Doc. 136) ;

              C.    Filed Schedules, Statements of Financial Affairs, and Monthly
       Operating Reports;

              D.      Completed the First Meeting of Creditors;

             E.     Successfully opposed a Motion to Transfer Venue of the
       Bankruptcy Case to the Eastern District of North Carolina;

               F.     Negotiated numerous vendor agreements in order to stabilize the
       operations of the Debtor, and

               G.     Obtained an agreement with other CAH Acquisition facilities to
       regain possession of records stolen by the Perez Ownership Group.

       15.    On April 22, 2019, the Trustee filed his Application to employ GlassRatner

Advisory & Capital Group, LLC ("GlassRatner") to provide financial advisory services and

investment banking services in order to sell the assets of Hillsboro Hospital. (Doc. 66.) On May

17, 2019, the Court granted the Application to Employ GlassRatner. (Doc. 103.)

The Bid and Sale Process

       16.    On October 10, 2019, the Court conducted a hearing to approve the Trustee’s

proposed bidding and sale procedures and on October 11, 2019, the Court entered its Order

Approving Bid and Sale Procedures and Bid Protections for (A) Sale of Substantially All of the

Debtor’s Assets Free and Clear of Liens, Claims, Encumbrances, and Interests; (B) The Possible

Assumption and Assignment, or Rejection, of Certain Executory Contracts and Unexpired

Leases; (C) The Possible Abandonment of Certain Assets; and (D) Related Relief (the "Bid

Procedures Order") (Doc. 216), approving the Bid Procedures as set out in the Sale Motion.

       17.    On October 16, 2019, the Trustee served the Transaction Notice (Doc. 219), along

with the Bid Procedures and the Cure Schedule, as authorized and directed under the Bid




                                               5
               Case 19-10359       Doc# 262     Filed 11/26/19     Page 5 of 40
Procedures Order on all creditors and parties in interest as reflected in the Certificate of Service

filed on October 17, 2019. (Doc. 221.)

       18.     The Court established November 8, 2019, as the deadline for the submission of

Qualified Overbids. The Trustee did not receive any Qualified Overbids by the deadline and the

deadline has expired.

       19.     The Court established November 8, 2019, as the filing deadline for any objection

to the Motion to Sell. The Trustee did not receive any objections to the Sale Motion, none were

timely filed with the Court, and the deadline has expired.

       20.     Prior to filing the Motion to Sell, the Trustee received a stalking-horse bid (the

"Stalking-Horse Bid") in the form of an Asset Purchase and Sale Agreement (the "Proposed

APA") from Hillsboro Hospital, LLC, a Kansas limited liability company (the "Buyer") to

purchase certain assets (the "Acquired Assets") as that term is defined in the APA for a purchase

price of not less than $6,900,000 at closing (the "Proposed Purchase Price"). A copy of the

Proposed APA was attached to and incorporated into the Sale Motion.

       21.     The Proposed APA provides for, among other things, the sale of the Acquired

Assets free and clear of any and all liens, claims, encumbrances, and other interests, along with

the assumption of certain executory contracts and unexpired leases (the "Transaction").

       22.     The Court approves the Trustee’s Sale Motion as set out in this Order and

authorizes the Trustee to effectuate the Transaction via the process and procedures outlined in

the Bid Procedures.

       23.     Pursuant to Bankruptcy Code §§ 105, 363, and 365 and Rules 2002, 6004, and

6006 of the Federal Rules of Bankruptcy Procedure (the "Bankruptcy Rules"), the Court

approves the Trustee’s Sale Motion as set out in this Order and approves the assumption and




                                                 6
                Case 19-10359       Doc# 262      Filed 11/26/19     Page 6 of 40
assignment of executory contracts and unexpired leases and rights thereunder as reflected in the

Cure Schedule and as more fully set forth herein.

       24.    The Court approves the sale of the Acquired Assets to the Buyer for the purchase

price of $7,147,000 under the terms and conditions set out in the Proposed APA, as amended by

the Trustee and the Buyer (the "Amended APA") to reflect the final purchase price (the

"Purchase Price") and to reference the agreement reached between the Trustee, the Buyer, Bank

of Hays, and the City of Hillsboro in regard to the Sublease, as more fully set out below (the

"Sale Terms") and authorizes the Trustee to execute all documents necessary to effectuate the

Sale Terms.

       25.    The Court further finds and orders:

              (a)     Sale to Insider. None of the Acquired Assets are sold to an
              "insider" within the meaning of 11 U.S.C. §101(31). Neither the Buyer nor
              the members of the Buyer are insiders of the Debtor.

              (b)     Private Sale/No Competitive Bidding. The Sale Terms were
              arrived at in accordance with the Bid Procedures Order.

              (c)     Deadlines that Effectively Limit Notice. The only deadline limiting
              notice involve the supplemental notice to parties to executory contracts
              and unexpired leases which are unavoidable under the circumstances and
              mitigated by the general notice being provided to all parties in interest.

              (d)     Use of Proceeds. The Court authorizes the Trustee to distribute the
              sale proceeds to pay at Closing: (i) Cure Amounts; (ii) real estate taxes for
              2016, 2017 and 2018 ("Past Due Real Estate Taxes"); (iii) real estate
              taxes pro-rated from January 1, 2019 to the Closing Date ("Current Real
              Estate Taxes"); (iv) allowed administrative expenses pursuant to an order
              of the Bankruptcy Court ("Allowed Administrative Expenses") and to
              the extent allowed under the terms and conditions of the Trustee Loan
              Order or as agreed to in writing by Bank of Hays; and (v) the Bank of
              Hays. If and only to the extent that the Cure Amounts, the Past Due Real
              Estate Taxes, Current Real Estate Taxes, Allowed Administrative
              Expenses, and Bank of Hays claims have been paid in full, then any
              remaining sale proceeds shall be held subject to the liens of any
              subordinate lienholders and unsecured creditors as their interests are
              subsequently determined by the Court.



                                                7
               Case 19-10359       Doc# 262      Filed 11/26/19     Page 7 of 40
               (e)     Tax Exemption. The sale is exempt from taxes under 11 U.S.C.
               §1146(a). The Trustee provided notice of the Sale Motion to the relevant
               taxing authorities.

               (f)     Record Retention. The Court authorizes the Trustee to sell some of
               the Debtor’s business records relating to the ongoing operation of the
               Hillsborough Hospital as part of the sale process, but also authorizes the
               Trustee to arrange to retain, or orders that the Trustee shall have adequate
               access to such business records as the Trustee deems necessary to pursue
               any further activity in the case after the Closing.

               (g)    Sale of Avoidance Actions. No avoidance actions under Chapter 5
               of the Bankruptcy Code are sold as a part of the Sale Terms or the
               Acquired Assets.

               (h)    Relief from Bankruptcy Rules 6004(h) and 6006(d). The Court
               finds good and sufficient cause exists to waive the fourteen-day stay
               imposed by Fed. R. Bankr. P. 6004(h) and 6006(d).

       26.     Pursuant to Bankruptcy Rule 6004(f)(1), sales of property outside the ordinary

course of business may be by private sale or auction. Good cause exists to expose the assets to

auction to the extent reasonably possible under the circumstances. The Court finds that the Bid

Procedures approved by the Court enabled the Trustee to obtain the highest or best offer for the

assets under the circumstances, thereby maximizing the value of the Debtor’s estate.

       27.     Pursuant to Section 365, the Court authorizes and approves the Trustee

assumption and assignment of the executory contracts and unexpired leases (the "Assigned

Contracts and Leases") as set forth in the Cure Schedule attached hereto, incorporated herein,

and identified as Exhibit 1.

       28.     The Court further authorizes and approves the assumption and assignment of the

Debtor’s Medicare Providers Agreements, including without limitation the Medicare provider

numbers associated therewith, in connection with the following active health care operations:

Hillsboro Community Hospital (Medicare provider 17-1357, with subunit 17-Z357); and

Hillsboro Clinic (Medicare provider 17-8567) (“Medicare Provider Agreements”), in accordance



                                                8
                Case 19-10359       Doc# 262     Filed 11/26/19     Page 8 of 40
with the terms and conditions of the CMS/Hillsboro Cure Agreement, attached hereto,

incorporated herein and identified as Exhibit 2.

        29.     The Court finds that notice of the Sale Motion was proper and sufficient pursuant

to Bankruptcy Rule 2002(a) and Bankruptcy Rule 6006(c).

        30.     The Court further approves the Cure Amounts as set forth in the Cure Schedule,

and finds and orders that the Trustee’s calculation of the Cure Amounts, if any, necessary to cure

any default or compensate for any actual pecuniary loss in accordance with Section 365(b)(1)(A)

and (B) of the Bankruptcy Code as set out in the Cure Schedule is approved.

        31.     In regard to the assumption and assignment of Debtor's unexpired lease with the

City of Hillsboro (the “Sublease Agreement”), the Court approves and adopts the agreement

between the City of Hillsboro, the Buyer, the Trustee, and Bank of Hays to satisfy the

requirement to provide "adequate assurance of future performance" to the City of Hillsboro, and

the assignment to and assumption by the Buyer of the Sublease Agreement, as amended by the

parties’ agreement, as set out in Exhibit 3.

        32.     The Court finds that the Transaction Notice: (a) contained the type of information

required under Bankruptcy Rule 2002 and 6006, (b) included information concerning the Bid

Procedures, and (c) was reasonably calculated to provide due, adequate and timely notice to all

interested parties of (i) the Bid Procedures, (ii) the Auction, (iii) the deadline to object to the Sale

Motion, (iv) the Final Hearing, (v) the entry of the Bid Procedures Order, (vi) the intended

assumption and assignment of executory contracts and unexpired leases and rights thereunder,

(vii) the amount proposed to satisfy the Cure Amounts, and (viii) the deadline to file objections

to such assumption and assignment, applicable Cure Amounts, the existence of any defaults, and

adequate assurance of future performance.




                                                   9
                Case 19-10359         Doc# 262      Filed 11/26/19      Page 9 of 40
       33.     The Trustee served the Transaction Notice on October 16, 2019, by (a) first class

United States mail, postage prepaid on (i) the parties identified on the Creditor Matrix in this

Case at the addresses set forth therein, (ii) known holders of liens and security interests in the

Assets, (iii) all known taxing authorities having jurisdiction over any of the Assets, including the

Internal Revenue Service, (iv) all parties who have filed a written request for notice in the Case

pursuant to Bankruptcy Rule 2002, (v) the patient care ombudsman, (vi) all other known parties

who have expressed an interest in acquiring the Assets, and (vii) all counterparties to executory

contracts and unexpired leases that may be assumed and assigned, or rejected, by the Trustee

pursuant to Bankruptcy Code § 365 and that any Potential Bidder may desire to be assigned by

the Trustee (the "Desired 365 Contracts"); and (b) the Court’s electronic filing system on those

parties receiving electronic notice by such system. Designation as a Desired 365 Contract in any

pleading, notice, or agreement shall not be deemed to be an admission by the Trustee that such

Desired 365 Contract is an “executory contract” or “unexpired lease” for purposes of Section 365

of the Bankruptcy Code, and the Trustee reserved all rights in connection with same.

       34.     Service of the Transaction Notice as proposed herein is proper and sufficient

notice of, among other things, the entry of the Bid Procedures Order, the Bid Procedures, the

Sale Hearing, the Sale Motion, the Transaction, including the sale of the Debtor’s estate’s right,

title and interest in, to and under the Acquired Assets free and clear of any and all liens, claims,

encumbrances, and other interests, and the procedure for objecting thereto, the possible

assumption and assignment of the Desired 365 Contracts and rights thereunder, the Cure

Amounts, and the procedures for objecting thereto.

       35.     The Court finds and orders that having failed to file a timely objection to any of

the relief requested in the Sale Motion, creditors and parties in interest are barred from objecting




                                                10
               Case 19-10359        Doc# 262     Filed 11/26/19      Page 10 of 40
to any or all of the relief requested in the Sale Motion, including the sale of the Assets free and

clear of any and all liens, claims, encumbrances, and other interests, and are deemed to consent

to the Transaction, including the sale of the Acquired Assets free and clear of any and all liens,

claims, encumbrances, and other interests, the assumption, assumption and assignment, or

rejection of any executory contracts and unexpired leases, and the abandonment of any assets.

       36.     The Court finds and orders that having failed to file to timely file an objection to

any Cure Amounts set forth in this Transaction Notice and the Cure Schedule and the assumption

and assignment of the Debtor’s right, title and interest in, to and under Desired 365 Contracts,

parties in interest are barred from objecting to the Cure Amounts and from asserting a claim for

any cure or other amounts (or asserting that any defaults exist under the Desired 365 Contract as

of the date of assumption) against the Debtor, its estate, or the Buyer with respect to the Desired

365 Contract arising prior to assumption and assignment of the Debtor’s right, title and interest

in, to and under the Desired 365 Contract and are deemed to consent to the assumption and

assignment of the Desired 365 Contract and rights thereunder as provided by such Transaction

except as expressly provided in this Order.

       37.     Section 363(b)(1) of the Bankruptcy Code provides: "The Trustee, after notice

and a hearing, may use, sell, or lease, other than in the ordinary course of business, property of

the estate." 11 U.S.C. § 363(b). Section 105(a) of the Bankruptcy Code provides in relevant

part: "The Court may issue any order, process, or judgment that is necessary or appropriate to

carry out the provisions of this title." 11 U.S.C. § 105(a).

       38.     The Court finds that the Trustee exercised sound business judgment in regard to

the Sale Motion and the Bid Procedures Order, that the Trustee’s sound business judgment is

consistent with the financial and investment banker advice received from GlassRatner, and in




                                                 11
               Case 19-10359        Doc# 262      Filed 11/26/19    Page 11 of 40
consultation with the Bank of Hays and the City of Hillsboro, and that the sale of the Acquired

Assets to the Buyer is the best way to maximize the value of the assets of this Bankruptcy Estate

and that maximization of asset value is a sound business purpose, warranting authorization and

approval of the Sale Terms.

       39.     The Court finds that the Sale Terms satisfy Section 363(f) and warrant the

Trustee’s sale of the Acquired Assets free and clear of all liens, claims, and encumbrances. Each

lien, claim or encumbrance attached to the Acquired Assets satisfies at least one of the five

conditions of section 363(f), and the Court finds that any such lien, claim or encumbrance will be

adequately protected by attachment to the net proceeds of the Sale Proceeds subject to any

claims and defenses of the Trustee, Debtor, or any other party in interest may possess with

respect thereto. The Court authorizes and approves the Sale Terms and authorizes the Trustee to

effectuate the transfer of the Acquired Assets to the Buyer free and clear of all liens, claim,

interests and encumbrances, with such liens, claims, interests and encumbrances to attach to the

proceeds of the sale of the Assets as proposed herein.

       40.     The Court finds that on the Commencement Date, the Debtor had policies in place

to protect patients’ personally identifiable information governed by the Health Insurance

Portability and Accountability Act of 1996 (“HIPAA”) and other applicable federal and state

regulations relating to the protection of patient information.   Given the nature of the Debtor’s

operations as a health care provider, the proposed sale of Acquired Assets will include the

transfer of personally identifiable information transferred in accordance with Section 363(b) of

the Bankruptcy Code.

       41.     The Court finds that Section 704(a)(12) of the Bankruptcy Code is not applicable

to the Sale Terms approved by the Court as the Hospital will not be closed, but instead the Buyer




                                                12
               Case 19-10359       Doc# 262      Filed 11/26/19     Page 12 of 40
will continue to operate the Hospital as a critical access hospital. Additionally, the Court finds

that no notice under Bankruptcy Rule 2015.2 is necessary as it is not anticipated that any patients

will be moved from the Hospital in connection with the Closing of the Sale.

       42.     The Court finds that Buyer is a good faith purchaser under Section 363(m) and the

Sale represents an arm’s-length negotiated transaction entitled to the protections of section

363(m).

       43.     The Court finds that the Buyer has the ability to perform under the applicable

Desired 365 Contracts and to provide adequate assurance of future performance, as required by

section 365(b)(1)(C) of the Bankruptcy Code and the assumption and assignment of the

applicable Desired 365 Contracts is approved.

       44.     The Court finds all anti-assignment provisions of the applicable Desired 365

Contracts to be unenforceable under section 365(f) of the Bankruptcy Code.

       45.     The Court finds that all Remaining Contracts as set out in the Cure Schedule are

deemed rejected as of the Closing of the Transaction.

       46.     Bankruptcy Rule 6004(h) provides that an “order authorizing the use, sale, or

lease of property…is stayed until the expiration of fourteen (14) days after entry of the order,

unless the court orders otherwise.” FED. R. BANKR. P. 6004(h). Bankruptcy Rule 6006(d) further

provides that an “order authorizing the trustee to assign an executory contract or unexpired lease

under § 365(f) is stayed until the expiration of fourteen (14) days after the entry of the order,

unless the court orders otherwise.” FED. R. BANKR. P. 6006(d).

       47.     In light of the current circumstances and financial condition of the Debtor and the

Bankruptcy Estate, the Court finds that in order to maximize value and preserve jobs, the sale of

the Acquired Assets should be consummated as soon as practicable. The Court orders that this




                                                13
               Case 19-10359       Doc# 262      Filed 11/26/19     Page 13 of 40
IN THE U.S. BANKRUPTCY COURT, DISTRICT OF KANSAS
In Re: CAH Acquisition Company #5, LLC, Debtor ~ Case No. 19-10359-11 (REN)
Order Granting Trustee’s Motion to Approve Sale…"Sale Motion" (Doc. 208 )
Page 14 of 14




Order is effective immediately upon entry and that the fourteen (14) day stay under Bankruptcy

Rules 6004(h) and 6006(d) is waived.


         IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Sale Motion is

approved as set forth above.


         IT IS SO ORDERED.

                                                          ###


Prepared, Submitted, and Approved,
STEVENS & BRAND, LLP



By:    s/ Patricia E. Hamilton
PATRICIA E. HAMILTON, #13263
WESLEY F. SMITH, #18517
4848 S.W. 21st Street, Suite 201
Topeka, Kansas 66604
Telephone ~ (785) 408-8000
Facsimile ~ (785) 408-8003
E-Mail ~ PHamilton@StevensBrand.com
E-Mail ~ WSmith@StevensBrand.com
COUNSEL FOR TRUSTEE BRENT KING




                                                            14

                   Case 19-10359            Doc# 262         Filed 11/26/19   Page 14 of 40
Desired 365 Contracts
                                                                                              Est. Cure
Document Counterparty                                      Counterparty Address
                                                                                                Amt
Agility                                           P.O. Box 733788; Dallas TX 75373                  $0.00

American Fire Sprinkler                           4901 8th St.; Great Bend KS 67530                 $0.00

American Red Cross                                P.O. Box 730040, Dallas TX 75373                  $0.00

Amerisource Bergen                                P.O. Box 978740; Dallas TX 75397                  $0.00
                                                  7015 College Boulevard - Suite 150;
Asset Purchasing Service Corp                                                                       $0.00
                                                  Overland Park KS 66211
Beckman Coulter 1                                 250 South Kraemer Blvd.; Brea CA 92828          $850.00

                                                  250 South Kraemer Blvd.; P.O. Box 8000;
Beckman Coulter 2                                                                                    $0.00
                                                  Brea CA 92828
                                                  1116 E. Main Street, P.O. Box 8; Marion KS
Cardie Oil                                                                                           $0.00
                                                  66861
                                                  118 E. Grand; P.O. Box 125; Hillsboro KS
City of Hillsboro Development Agreement                                                              $0.00
                                                  67063
City Of Hillsboro Sublease Re: Public Building    118 E. Grand; P.O. Box 125; Hillsboro KS
                                                                                             See Exhibit 3
Commission of Hillsboro Bonds                     67063
City Of Hillsboro Sublease Re: Public Building    118 E. Grand; P.O. Box 125; Hillsboro KS
                                                                                             See Exhibit 3
Commission of Hillsboro Bonds                     67063
                                                  700 Med Center Dr., Suite 210; Newton KS
Clinic Lease Bogner                                                                                  $0.00
                                                  67114
                                                  233 N. Michigan Avenue, Suite 600;
Center for Medicare Services (CMS)                                                           See Exhibit 2
                                                  Chicago IL 60601
CPSI                                              P.O. Box 850309; Mobile AL 36685                  $0.00

Eagle Communications                              P.O. Box 817; Hays KS 67601                       $0.00

Emporia Alarm                                     210 County Road U; Hartford KS 66854              $0.00
                                                  Fenwal, Inc., 26762 Network Place;
Fresenius Pumps                                                                                     $0.00
                                                  Chicago IL 60673
                                                  9727 Antioch; P.O. Box 12725; Overland
Gerwick Dietician (Gerwick & Associates, LLC)                                                     $617.00
                                                  Park KS 66282
                                                  21900 E. 96th St.; Broken Arrow OK
HERC                                                                                            $9,835.00
                                                  74014
Hillsboro Dental Care                             119 E. Grand; Hillsboro KS 67063                  $0.00




                      Case 19-10359            Page 1Filed
                                         Doc# 262     of 5 11/26/19     Page 15 of 40
                                             Eisenhower State Office Bldg., 3rd Floor
KDOT                                                                                         $0.00
                                             West, 700 S.W. Harrison; Topeka KS 66603

KHA Mutual Aid                               215 S.E. 8th Avenue; Topeka KS 66603            $0.00

KHA QHI                                      215 S.E. 8th Avenue; Topeka KS 66603            $0.00

Konica Minolta                               100 Williams Drive; Ramsey NJ 07446             $0.00

Konica Minolta II                            100 Williams Drive; Ramsey NJ 07446           $608.33
                                             2947 SW Wanamaker Drive; Topeka KS
KS Foundation MedCar                                                                         $0.00
                                             66614
                                             650 Maryville University Drive; St. Louis
Maryville University                                                                         $0.00
                                             MO 63141
McKesson Medical Surgical                    P.O. Box 634404; Cincinnati OH 45263         $9,083.33
                                             909 Lake Carolyn Pkwy, Suite 1300; Irving
Matheson Air                                                                              $6,328.57
                                             TX 75039
                                             280 S. Mr. Auburn Road; Cape Girardeau
Med Assets                                                                                   $0.00
                                             MO 63755
                                             3959 N. Woodlawn Ct. Suite 1; Wichita KS
Medical Equipment Services                                                                   $0.00
                                             67220
Medical Equipment Technology                 1509 Sunset Court; Goddard KS 67052             $0.00
                                             1900 W. 47th Place, Suite 400; Westwood,
Midwest Transplant                                                                           $0.00
                                             Kansas 66205
                                             1602 W. 15th Ave., Suite B; Emporia KS
Ophthalmic Surgical Solutions                                                                $0.00
                                             66801
                                             701 Congressional Blvd., Suite 360; Carmel
Orchard                                                                                      $0.00
                                             IN 46032
                                             5700 Lombardo Center Drive, Suite 100;
Quality Improvement Organization                                                             $0.00
                                             Seven Hills OH 44131
Radiology & Nuclear Med                      2200 S.W. 10th Ave., Topeka KS 66604            $0.00
                                             12505 E. Four Oaks Street; Wichita KS
Reusser farms                                                                               $30.00
                                             67226
                                             10100 NW Ambassador Dr., Suite 200;
Saving Sight                                                                                 $0.00
                                             Kansas City MO 64153
Smith, Josh                                  1283 Indigo; Hillsboro KS 67063                 $0.00

Sooner Radiology                             4112 Carrington Lane; Norman OK 73072           $0.00
                                             7348 W. 21st St., Suite 117; Wichita KS
Tabor College                                                                                $0.00
                                             67205
                                             610 S.W. Broadway, Suite 200; Portland
Telelanguage                                                                                 $0.00
                                             OR 97205

                    Case 19-10359         Page 2Filed
                                    Doc# 262     of 5 11/26/19      Page 16 of 40
Vigilias - Freestate                            4707 E. Oakland Street; Wichita KS 67218        $0.00

Vigilias - Freestate                            4707 E. Oakland Street; Wichita KS 67218        $0.00

Vigilias - Freestate                            4707 E. Oakland Street; Wichita KS 67218        $0.00
                                                290 E. John Carpenter Freeway; Irving TX
Viziant                                                                                         $0.00
                                                75062
Werfen USA, LLC                                 180 Hartwell Rd.; Bedford MA 01730              $0.00

WPM                                             338 North Front Street; Salina KS 67401         $0.00




Remaining 365 Contracts
                                                                                           Est. Cure
Document Counterparty                                    Counterparty Address
                                                                                             Amt
Aegis                                           P.O. Box 8103; Ft. Smith AZ 72902               $0.00

Affiliated Medical Service                      2916 E. Central; Wichita KS 67214          $41,550.86
                                                110 W. 7th Street, Suite 1400; Tulsa OK
Airgas Mid South Inc.                                                                       $6,594.02
                                                74119
Alere Afinion                                   P.O. Box 536506; Pittsburg PA 15253           $835.98

Ameripride                                      400 SE 1st Street; Topeka, KS 66607         $3,391.16

Athena Health Addendum A                        311 Arsenal Street; Watertown MA 02472          $0.00

Athena Services Agreement Addendum              311 Arsenal Street; Watertown MA 02472          $0.00

Athena MSO and Service Agreement                311 Arsenal Street; Watertown MA 02472          $0.00
                                                300 E. 27th Street; North Newton KS
Bethel College                                                                                  $0.00
                                                67117
                                                2005 W. Broadway, Bldg. A, Suite 215;
Bluebird Network, LLC                                                                           $0.00
                                                Columbia MO 65203
                                                6800 Cintas Blvd., #9151; Mason OH
Cintas                                                                                          $0.00
                                                45040
                                                22656 Philomont Ridge Ct.; Ashburn, VA
Comtrix Solutions                                                                               $0.00
                                                20148
                                                2580 Westside Parkway; Alpharetta GA
CSI Laboratories                                                                                $0.00
                                                30004
Delta Healthcare Providers                      P.O. Box 202940; Dallas TX 75320                $0.00



                       Case 19-10359         Page 3Filed
                                       Doc# 262     of 5 11/26/19     Page 17 of 40
Dex Media                                         P.O. Box 9001401; Louisville KY 40290          $297.99
                                                  1700 Swift Ave., Suite 200; Kansas City
Empower HMS, LLC                                                                                    $0.00
                                                  MO 64116
Enserv                                            P.O. Box 704; Lightfoot VA 23090                  $0.00
                                                  4021 North 110th Street; Kansas City KS
Erb Contract                                                                                        $0.00
                                                  66109
Fusion Medical Staffing                           P.O. Box 4155; Sarasota FL 34230                  $0.00
                                                  Russell Groves; P.O. Box 232; Hillsboro KS
Hillsboro 122N Main Lease                                                                           $0.00
                                                  67063
                                                  1821 N. Classen Blvd, Suite 100; Oklahoma
Hillsboro Anesthesia Service                                                                        $0.00
                                                  OK 73106
                                                  740 Spirit 40 Park Drive; Chesterfield MO
HMS Health                                                                                      $6,021.36
                                                  63005
In House Mobility (Joint Technology, Inc.)        919 S. Bryant; Edmond OK 73034                    $0.00
                                                  231 South Spring Street; Burlington NC
Labcorp                                                                                             $0.00
                                                  27215
                                                  100 Global View Drive; Warrendale PA
Med Rad                                                                                             $0.00
                                                  15086
Medical Provider Resources                        1102 South Hillside; Wichita KS 67211             $0.00
                                                  8840 Cypress Waters Blvd., Suite 300;
Merritt Hawkins                                                                                     $0.00
                                                  Dallas TX 75019
                                                  2005 W. Broadway, Bldg. A, Suite 215;
Missouri Network Alliance                                                                           $0.00
                                                  Columbia MO 65203
Mobile Cardiac Care                               2505 Tyler Street; Hutchinson KS 67502       $13,905.00

Office Depot                                      P.O. Box 660112; Dallas TX 75266                  $0.00
                                                  617 N. Meridian Rd., Suite A; Newton KS
Pinnacle Building Maintenance                                                                       $0.00
                                                  67114
Quest Diagnostics                                 P.O. Box 772976; Chicago IL 60677                 $0.00
                                                  P.O. Box 80019, #86038; Indianapolis IN
Reboot, Inc.                                                                                        $0.00
                                                  46280
                                                  823 SW Mulvane, Suite 1; Topeka KS
RNM                                                                                                 $0.00
                                                  66606
Rural Emerg. Medical Providers                    915 Glenarm; Pratt KS 67124                       $0.00
                                                  215 S. Hwy 281; P.O. Box 1526; Great
Service Rite Medical                                                                                $0.00
                                                  Bend KS 67530
Service Rite Medical II                                                                             $0.00



                    Case 19-10359              Page 4Filed
                                         Doc# 262     of 5 11/26/19     Page 18 of 40
                                              215 S. Hwy 281; P.O. Box 1526; Great
Shared Medical Services                                                                   $13,300.00
                                              Bend KS 67530
                                              14330 Midway Road, Suite 118; Dallas TX
SMAART Medical Systems                                                                     $2,850.00
                                              75244
Sonovision                                    P.O. Box 1415; Wichita KS 67201               $735.00

St Luke's Hospital & Living Center            535 S. Freeborn; Marion KS 66861                 $0.00

                                              Ophthalmic Surgical Solutions, Inc.; 1602
Surgical Equipment Lease                                                                       $0.00
                                              W. 15th Ave, Suite B; Emporia KS 66801

Sybran Communications                         11242 Strang Line Rd.; Lenexa KS 66215           $0.00

Toshiba R&F Room                              P.O. Box 91605; Chicago IL 60693                 $0.00

Transamerica                                  440 Mamaroneck Ave.; Harrison NY 10528           $0.00
                                              1540 NW Gage Blvd., Suite 6; Topeka KS
Underground Vaults                                                                             $0.00
                                              66618
                                              5995 Opus Parkway, Suite 200;
VRAD                                                                                           $0.00
                                              Minneapolis, MN 55343




                   Case 19-10359           Page 5Filed
                                     Doc# 262     of 5 11/26/19     Page 19 of 40
                          CMS/HILLSBORO CURE AGREEMENT

       This agreement shall be known as the CMS/Hillsboro Cure Agreement.

       The Parties to the CMS/Hillsboro Cure Agreement are:

      The Centers for Medicare & Medicaid Services (“CMS”), the agency of the United States
       Department of Health and Human Services that administers the Medicare program, under
       Title XVIII of the Social Security Act, 42 U.S.C. §§ 1395 et seq.

      Brent King, in his capacity as the Trustee for the Chapter 11 Bankruptcy Estate of CAH
       Acquisition Co. #5, LLC (“Debtor”), which filed a Chapter 11 bankruptcy case on
       March 13, 2019 in the United States Bankruptcy Court for the District of Kansas
       (“Bankruptcy Court”), which bankruptcy case is designated Case No. 19-10359.-1357

      Hillsboro Hospital LLC, a Kansas limited liability company (“Buyer”), which proposes
       to purchase certain assets of Debtor

       (collectively, “Parties”).

       WHEREAS, the Debtor holds Medicare Providers Agreements in connection with the
following active health care operations (“providers’): Hillsboro Community Hospital (Medicare
provider 17-1357, with subunit 17-Z357); and Hillsboro Clinic (Medicare provider 17-8567)
(“Medicare Provider Agreements”);

       WHEREAS, the Trustee intends to sell assets of the Debtor, as a going concern, to Buyer
(“Sale”); and WHEREAS, in conjunction with the Sale, the Trustee wishes to assume the
Medicare Provider Agreements and to assign the Medicare Provider Agreements to Buyer;

        WHEREAS, upon of its review of all the specific and unique facts and circumstances,
CMS has chosen to approve certain terms, and WHEREAS all Parties have agreed to those
certain terms, in aid of the Sale;

       ACCORDINGLY, the Parties do hereby agree to the following terms:

1.     Treatment of the currently-determined Medicare overpayments. The currently-
determined Medicare overpayments shall be recovered by CMS on the following terms:

        a.     The amount of $239,530.09 (“upfront payment amount”) shall be made by check
payable to “Medicare” and remitted by the Trustee to the Medicare administrative contractor
WPS within ten (10) days of the date of closing of the Sale. The upfront payment amount shall
be credited against the outstanding balance on the currently-determined Medicare overpayment
for Fiscal Year 2016 and against the outstanding balance on the rate review overpaid amount
announced by notice dated November 1, 2019.

                                               1

               Case 19-10359        Doc# 262   Filed 11/26/19    Page 20 of 40
        b.    The outstanding balances on the currently-determined Medicare overpayments for
Fiscal Year 2015 and Fiscal Year 2017, presently being recouped in accordance with two
Extended Repayment Schedules that were approved previously by CMS, shall remain subject to
recovery under those same two Extended Repayment Schedules, which are attached hereto as
Appendix 1.

              i. In the event that any Medicare underpaid amount may be determined for the
       providers while either of the two Extended Repayment Schedules is in effect, CMS or its
       Medicare administrative contractor WPS may, in its discretion, retain the Medicare
       underpaid amount and credit that amount as a recoupment adjustment against the amount
       then outstanding under either of the two Extended Repayment Schedules.

         c.      In the event that the upfront payment amount is not made timely under paragraph
1.a., all currently-determined Medicare overpayment amounts outstanding shall be subject to
immediate recoupment in full, notwithstanding any Extended Repayment Schedule.

2.      No tentative settlement of providers’ Medicare cost report for Fiscal Year 2018. The
Medicare administrative contractor WPS shall perform no tentative settlement on the providers’
Medicare cost report for Fiscal Year 2018, which has been submitted. That Medicare cost report
shall be subject to final settlement.

3.      No compromise or waiver. This Agreement does not entail any compromise or waiver by
CMS of the recovery of any Medicare overpayment amount, whether currently-determined or not
yet currently-determined. Moreover, this Agreement does not entail any waiver by the providers
of any applicable rights of administrative appeal for Medicare reimbursement determinations.

4.      Medicare law and policy to govern. Except as expressly provided in this Agreement, any
and all Medicare overpayments and underpayments for the providers shall be treated fully in
accordance with the terms of Medicare law, regulation, and policy.

5.     Regulatory requirements for recognition of change of ownership. There shall be no
waiver or modification of the regulatory requirements for the recognition of a change of
ownership under Medicare law and policy.

6.      Conflict. To any extent this Agreement may conflict with any document filed or entered
in the bankruptcy case, the terms of this Agreement shall govern as to all matters treated herein.

7.      Binding effect on successors and assigns. In the event that the Buyer proposes to assign
the Medicare provider agreements prior to the time that the overpayments at issue in the two
Extended Recoupment Schedules specified in paragraph 1.b. have been recovered by CMS in
full, CMS may require full satisfaction of the overpayment balances before any proposed
assignment may occur. In all other ways, this Agreement shall be binding upon the parties, their
successors, and assigns.


                                                 2

               Case 19-10359       Doc# 262      Filed 11/26/19     Page 21 of 40
8.      Limitation. This Agreement shall govern only in the event that the Sale closes within 30
days of the Bankruptcy Court’s approval of the Sale, unless the Parties agree otherwise in
writing. If the Sale fails to close within this timeframe, this Agreement shall be null and void.

9.      Authorization of counsel. Each of the undersigned counsel is duly authorized to bind his
or her respective client.



(signatures to follow on the next two pages:)




                                                3

               Case 19-10359       Doc# 262      Filed 11/26/19    Page 22 of 40
Case 19-10359   Doc# 262   Filed 11/26/19   Page 23 of 40
Case 19-10359   Doc# 262   Filed 11/26/19   Page 24 of 40
Case 19-10359   Doc# 262   Filed 11/26/19   Page 25 of 40
Case 19-10359   Doc# 262   Filed 11/26/19   Page 26 of 40
Case 19-10359   Doc# 262   Filed 11/26/19   Page 27 of 40
Case 19-10359   Doc# 262   Filed 11/26/19   Page 28 of 40
Case 19-10359   Doc# 262   Filed 11/26/19   Page 29 of 40
Case 19-10359   Doc# 262   Filed 11/26/19   Page 30 of 40
Case 19-10359   Doc# 262   Filed 11/26/19   Page 31 of 40
Case 19-10359   Doc# 262   Filed 11/26/19   Page 32 of 40
Case 19-10359   Doc# 262   Filed 11/26/19   Page 33 of 40
Case 19-10359   Doc# 262   Filed 11/26/19   Page 34 of 40
Case 19-10359   Doc# 262   Filed 11/26/19   Page 35 of 40
Case 19-10359   Doc# 262   Filed 11/26/19   Page 36 of 40
Case 19-10359   Doc# 262   Filed 11/26/19   Page 37 of 40
Case 19-10359   Doc# 262   Filed 11/26/19   Page 38 of 40
Case 19-10359   Doc# 262   Filed 11/26/19   Page 39 of 40
Case 19-10359   Doc# 262   Filed 11/26/19   Page 40 of 40
